Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

                                No. 13-CV-790

                         KARLEANE JOHNSON, APPELLANT,

                                       v.

       DISTRICT OF COLUMBIA DEPARTMENT OF HEALTH, et al., APPELLEES.

                         Appeal from the Superior Court
                          of the District of Columbia
                                 (CAP-278-12)

                     (Hon. Judith N. Macaluso, Trial Judge)

(Argued April 20, 2017                                    Decided July 6, 2017)

      David A. Branch for appellant.

      Holly M. Johnson, Assistant Attorney General, with whom Karl A. Racine,
Attorney General for the District of Columbia, Todd S. Kim, Solicitor General,
Loren L. AliKhan, Deputy Solicitor General, and Donna M. Murasky, Senior
Assistant Attorney General, were on the brief for appellee District of Columbia
Department of Health.

     Before MCLEESE, Associate Judge, and WASHINGTON and FARRELL, Senior
Judges.

      FARRELL, Senior Judge:     Karleane Johnson appeals from the Superior

Court‟s affirmance of a decision by the Office of Employee Appeals (OEA)

upholding her separation from the District of Columbia Department of Health
                                        2

(DOH) as part of a July 2009 reduction in force (RIF). Appellant challenges both

the OEA‟s determination that the RIF was conducted pursuant to the Abolishment

Act, D.C. Code § 1-624.08 (2012 Repl.), and the legality of the RIF under the

general RIF statute, D.C. Code §§ 1-624.01 to .04. Specifically, appellant argues

that the RIF was not based on an actual budgetary crisis and that DOH failed to

meet procedural requirements of the statute. We affirm.



                                        I.



      Appellant worked for DOH as a clerical assistant in the Addiction

Prevention and Recovery Administration (APRA). On July 28, 2009, the director

of the District of Columbia Department of Human Resources (DCHR) proposed a

“realignment” of DOH. On July 31 the director authorized administrative orders

dated July 27 implementing RIFs for various parts of DOH because of “Lack of

Funds.”   DCHR also created a retention register on July 31 that included

appellant‟s position among those to be abolished and appellant received notice on

the same day of the impending RIF, listing her effective termination date as

September 4, 2009.     On August 13, the DCHR director issued an amended

administrative order for the RIF in which, instead of selecting DOH as a whole as
                                         3

the subject of the RIF, the director selected particular areas within the agency,

thereby creating “lesser competitive areas,” see 6-B DCMR § 2409.2 (2008),

including the APRA. The RIF applied to all nine clerical assistant positions in the

APRA. The amended order, like the July 31 orders, stated that the RIF was based

on a “Lack of Funds.”



      Following her termination, appellant appealed to the OEA and challenged

numerous aspects of her termination, namely that: 1) DOH had not adequately

shown that the RIF was due to a lack of funds; 2) appellant‟s separation was

invalid because appellant had been notified of her termination before the RIF

approval; 3) DOH had not considered job sharing or other alternatives to the RIF;

4) DOH had not properly provided appellant with one round of lateral competition;

5) DOH was not authorized to define a lesser competitive area; and 6) DOH had

erroneously asserted that the RIF was conducted under the Abolishment Act. The

OEA, although providing appellant with limited relief because DOH had not given

her proper notice of her termination,1 concluded that the alleged defects in the RIF


      1
        Appellant continues to argue that DOH “failed to give a thirty-day notice,”
but does not explain why the back pay and benefits the OEA awarded her failed to
remedy the defect in notice. The remedy appellant sought before the OEA —
                                                               (continued …)
                                         4

procedures,2 chiefly the failure to provide a round of lateral competition, entitled

appellant to no relief because all positions within appellant‟s competitive area at

her competitive level had been abolished. Further, the OEA ruled that it did not

have authority to “decide whether there was in fact a bona-fide budget crisis”

giving rise to the RIF. Appellant unsuccessfully petitioned the Superior Court for

review of the OEA‟s decision, then filed this appeal.



                                        II.



      This court “review[s] the OEA‟s decision, not the decision of the Superior

Court, and we must affirm the OEA‟s decision so long as it is supported by

substantial evidence in the record and otherwise in accordance with law.” Stevens

v. District of Columbia Dep’t of Health, 150 A.3d 307, 312 (D.C. 2016) (internal

quotation marks omitted).



________________________
(…continued)
reinstatement to an abolished position — was wholly disproportionate to any harm
the defective notice might have caused her.
      2
        The OEA understood the RIF to have been conducted under the
Abolishment Act. See discussion in text, infra.
                                         5

      The District in light of the decision in Stevens, supra, rightly concedes error

in the OEA‟s determination that the RIF was governed by the Abolishment Act,

not the general RIF statute. See Stevens, 150 A.3d at 317-18. Appellant argues,

accordingly, that at the least we should remand this case to the OEA to determine

whether DOH complied with the general RIF statute.            A remand would be

warranted, however, only if this court found facial merit in appellant‟s challenge to

the OEA‟s refusal to review DOH‟s determination that the RIF was justified by a

lack of funds or appellant‟s claim that DOH did not follow correct procedures in

conducting the RIF. We find no such merit.



                                         A.



      Appellant first argues that DOH “failed in its burden to show that there was

a shortage of funds justifying the RIF” under the general RIF statute. The OEA,

however, correctly recognized its lack of authority to review the agency‟s contrary

determination. Although each personnel authority must abide by the general RIF

procedures when a RIF is required by “[l]ack of work,” “[s]hortage of funds,” or

“[r]eorganization or realignment,” 6-B DCMR § 2401.1 (a)-(c) (2008), “the OEA

lacks „authority to second-guess the mayor‟s decision about the shortage of
                                         6

funds,‟” whether that decision is made under the Abolishment Act or the general

RIF statute.   Stevens, 150 A.3d at 325 n.30 (quoting Anjuwan v. District of

Columbia Dep’t of Pub. Works, 729 A.2d 883, 885 (D.C. 1998)).3 Further, the RIF

was ordered not only for “Lack of Funds” but as part of an agency-wide

“realignment,” another lawful justification for a RIF. See 6-B DCMR § 2401.1 (c).

Given the personnel authority‟s right to “determine . . . [t]he number, types, and

grades of positions of employees assigned to an agency‟s organizational unit,”

D.C. Code § 1-617.08 (a)(5)(B), appellant offers no valid reason why the OEA

erred in not second-guessing DOH‟s realignment decision.4



                                        B.



      Appellant further contends that DCHR could not establish a lesser

      3
         Moreover, the District asserts in its supplemental brief that DOH was
indeed facing a serious shortfall of funds when it conducted the RIF in question.
      4
          Appellant‟s reliance on Levitt v. District of Columbia Office of Emp.
Appeals, 869 A.2d 364 (D.C. 2005) is misplaced. There, the appellant complained
of “unusual personnel actions” that culminated in the agency “abolishing the very
position it had specifically created for him.” Id. at 366. The RIF in this case, by
contrast, was aimed at all of the positions within appellant‟s competitive level and
did not target her specifically. See Stevens, 150 A.3d at 325 (distinguishing Levitt
on similar grounds).
                                        7

competitive area without first receiving a request from DOH for it to do so.

Appellant thus argues that she was entitled to one round of lateral competition at

the agency-wide level. We reject the premise of this argument.



      Under the general RIF statute, employees subject to a RIF shall be given

“[o]ne round of lateral competition limited to positions within the employee‟s

competitive level.”    D.C. Code § 1-624.02 (a)(2).       Competition within an

employee‟s competitive level is restricted to the designated competitive area. See

6-B DCMR § 2410.4 (2012). Although in general each agency is designated as “a

single competitive area,” 6-B DCMR § 2409.1, “lesser competitive areas” may be

established in two ways: 1) “by the personnel authority,” and 2) pursuant to a

written request from the agency head to the personnel authority.              6-B

DCMR § 2409.2 to .3. The role of personnel authority here had been delegated to

the director of DCHR in 2008, D.C. Code § 1-604.06 (b), and the director,

exercising her initiative under 6-B DCMR § 2409.2, established the APRA as a

lesser competitive area.



      Appellant‟s argument that a lesser competitive area can only be established

in response to a request from the agency head thus runs counter to the plain
                                         8

language of the regulation. But even if the regulatory scheme were less clear on

this point, appellant does not persuade us that the outcome of a remand for the

OEA to opine on the issue — and of any resulting appeal to this court on the point

— would be more than a foregone conclusion.           See Barnette v. District of

Columbia Dep’t of Gen. Servs., OEA Matter No. 2401-0332-10, slip op. at 9 n.24

(June 9, 2015) (in rejecting the “claim[] that Agency was required to submit a

written request to establish competitive areas,” the OEA explains that “[t]he use of

the word „may‟ [in 6-B DCMR § 2409.3] indicates that such a request [by the

agency head] is not a requirement to establish a competitive area”);5 see also

Nunnally v. District of Columbia Metro. Police Dep’t, 80 A.3d 1004, 1010 (D.C.

2013) (“Where we determine that a statutory term is ambiguous, . . . we must defer

to an agency‟s interpretation of that ambiguity that is reasonable and not plainly

wrong or inconsistent with the legislature‟s intent.”) (citing Chevron, U.S.A., Inc.

v. Natural Res. Def. Council, 467 U.S. 837, 842-43 (1984)).          Consequently,

appellant was entitled to a single round of lateral competition only within her

designated lesser competitive area, and because all positions in that area at her

competitive level had been abolished, the lateral competition requirement posed no

      5
        The Barnette case is pending before this court on appeal and cross-appeal
from the Superior Court‟s decision on a petition for review.
                                           9

obstacle to her separation.



      Our conclusion as to the competitive area also leads us to reject appellant‟s

argument that a remand is necessary for the OEA to decide whether DOH failed to

establish an appropriate retention register.             The regulations governing

establishment of a retention register, see 6-B DCMR § 2412 (2012), presuppose

that positions for which employees may compete have been retained at the relevant

competitive level and area. See, e.g., 6-B DCMR § 2412.7 (a) (“The retention

register shall include . . . [t]he name of each competing employee in the

competitive level[.]” (emphasis added)). Elimination of all positions in appellant‟s

competitive area at her competitive level thus made the establishment of a

retention register moot.



      Finally, appellant argues that DOH failed to consider the alternative

measures of job sharing and reduced hours before imposing the RIF. The trial

court understandably did not consider this point, because appellant failed to argue

it at all in her petition to the Superior Court.6 We consider it forfeited, cf. Miller v.


      6
          Appellant, without further discussion, merely cited the point to the trial
                                                                (continued …)
                                        10

Avirom, 384 F.2d 319, 321-22 (D.C. Cir. 1967), and our unwillingness to entertain

it nonetheless is increased by its debatable merit: In concluding that budgetary and

related exigencies required a RIF of all employees across the competitive area at

appellant‟s level, DOH arguably may be assumed to have found the lesser

measures such as job sharing and reduced hours inadequate to address the need;

and the OEA‟s authority to look behind that agency judgment would be open to

significant question.



      For the foregoing reasons, the decision of the Superior Court is



                                                   Affirmed.




________________________
(…continued)
court as one of the issues she had raised before the OEA.